Citation Nr: 0700896	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  99-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD), 
exclusive of October 27, 1998 through November 30, 1998, when 
the veteran was assigned a temporary total rating.

2.  Entitlement to an initial compensable disability rating 
for a left hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan

In a March 1999 rating decision, the RO granted the veteran 
service connection for PTSD and assigned a 50 percent 
disability evaluation, effective July 1998.  In a June 1999 
rating decision, the RO granted the veteran service 
connection for a left hip disorder and assigned a 
noncompensable disability evaluation, also effective from 
July 1998.  A September 1999 hearing officer decision granted 
the veteran an increased, 70 percent disability rating for 
his PTSD, effective July 1998. The veteran continues to 
disagree with the rating assigned for his service-connected 
PTSD.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

In September 1999, the veteran testified at a hearing before 
the RO.  And, in July 2000, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of those proceedings are of record.  

This case was previously before the Board in February 2001.  
At that time, the veteran's claims were remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, still further development is required before 
the Board can adjudicate the veteran's claims of entitlement 
to increased disability evaluations.  So, for the reasons 
discussed below, these claims are again being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

A review of the claims file shows that the RO obtained many 
of the veteran's treatment records from the VA Medical Center 
(VAMC) in Battle Creek and Grand Junction, Michigan, dated 
through December 2004, and from the Daytona Beach, Florida 
VAMC, dated January through May 2005.  But it is unclear 
whether additional, even more recent, records need to be 
obtained.  A review of the treatment records associated with 
his claims files indicates that the veteran received regular 
treatment for his service-connected disorders at the 
aforementioned VAMCs.  Likewise, the veteran's VA medical 
records suggest that the veteran voluntarily submitted for 
hospitalization at the Chicago, Illinois VAMC, in order to 
receive treatment for his PTSD.  As such, it is reasonable to 
assume that these additional records may contain important 
medical evidence or confirmation of the veteran's assertions.  
VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain all of the veteran's VA medical 
treatment records, but they were unavailable, there is no 
specific indication in the file these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Furthermore, although the Board acknowledges that the veteran 
most recently underwent a VA PTSD examination in April 2003, 
the report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of this condition under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.125, 4.130, Diagnostic Code 9411 (2006).  In particular, it 
is unclear from the medical evidence of record whether, as 
the veteran alleges, his PTSD is worse now than it was during 
that evaluation nearly four years ago, particularly as his 
2002 to 2004 VA treatment records showed improved 
symptomatology with medication and treatment.  Likewise, the 
depiction of the veteran's symptomatology in the April 2003 
letter from the Grand Rapids, Michigan Vet Center conflicts 
with the depiction of the veteran's symptomatology in his VA 
treatment records and at the April 2003 VA examination.  As 
such, in order to effectively evaluate the veteran's PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent 
Global Assessment of Functioning (GAF) score - including an 
opinion as to the basis of the score, are required.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  

A determination as to the severity of his PTSD is complicated 
by the fact that the veteran has been diagnosed with neurotic 
depression, anxiety, and attention deficit disorder.  The 
Board is unclear as to whether these diagnoses may be 
dissociated from, or are part and parcel of, the disability 
at issue.  Symptoms related to nonservice-connected disorders 
generally cannot be used as grounds for increasing the rating 
for his PTSD.  The Board cannot render an informed decision 
concerning the level of disability caused by PTSD in the 
absence of specific medical information regarding these 
coexisting conditions.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

In addition, while the Board acknowledges that the veteran 
also underwent a VA joints examination in April 2003 
regarding his service-connected left hip disorder, the report 
of that evaluation did not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of this condition under the Rating Schedule.  See 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5253 (2006).  To 
effectively evaluate his left hip disorder, more recent 
objective characterizations of this disorder and its 
associated symptomatology are required.  In particular, it is 
unclear from the medical evidence of record whether, as the 
veteran's representative alleges, the veteran's service-
connected left hip disorder is worse now than during the 
previous evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

A determination of the severity of the veteran's left hip 
disorder is especially important in this particular instance 
because the veteran also has significant conditions that are 
separately service-connected - including residuals of a 
wound of the left thigh and perineum, paresthesis and 
numbness of the left foot, and healed fractures of the pubic 
bone, whose symptoms generally cannot be used as grounds for 
increasing the rating for his left hip disorder.  In 
particular, the Board notes that the VA examiner did not have 
the veteran's claims file available so that he could 
undertake a full review of the medical evidence, in order to 
effectively distinguish the veteran's symptomatology due to 
his left hip disorder from those related to other service-
connected disabilities.  And, he cannot receive additional 
compensation for the very same symptoms.  See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding provision (the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

So the veteran should be afforded additional VA evaluations 
to better delineate the current severity, symptomatology, and 
manifestations of his service-connected PTSD and left hip 
disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.  Obtain complete records of the 
veteran's treatment at the VAMC in Battle 
Creek and Grand Junction, Michigan from 
December 2004 to the present and from the 
Daytona Beach, Florida VAMC from May 2005 
to the present.  Also obtain the 
veteran's December 2002 to January 2003 
hospitalization records from the Chicago, 
Illinois VAMC.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  In 
particular, the examiner should opine as 
to whether diagnoses of record of 
anxiety, neurotic depression, and 
attention deficit disorder may be 
clinically dissociated from, or are part 
and parcel of, the PTSD.

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other service-connected or 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annually, since July 
1998, including an explanation of all 
significant variations.  This includes, 
if possible, sorting what measure of the 
GAF score is attributable to the PTSD 
versus other conditions (whether mental 
and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.  

3.  Schedule the veteran for another VA 
joints examination to ascertain the 
current severity and manifestations of 
his service-connected left hip disorder.  
Conduct all testing and evaluation needed 
to make this determination, to include 
range of motion findings in degrees.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
left hip disorder, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


